          Case 1:17-cv-07374-DAB Document 36 Filed 12/20/18 Page 1 of 2




                                           MB
                MOSKOWITZ                        &     BOOK,              LLP

                                                                        345 Seventh Avenue
David A. Stein                                                          New York, NY 10001
Senior Counsel                                                         Phone: (212) 221-7999
DStein@mb-llp.com                                                        Fax: (646) 833-1657



                                       December 20, 2018


VIAECFand
FIRST CLASS MAIL

Hon. Deborah A. Batts
United States District Court for the
 Southern District ofNew York
United States Courthouse
500 Pearl Street, Rm. 2510
New York, NY 10007

Re:    L & Leung Leatherware Limited v. Collection XIIX Ltd. and Lisa Nunziata,
       No. 1:17-cv-07374-DAB

Dear Judge Batts:

        We represent defendant/third-party plaintiff Lisa Nunziata and defendant/counterclaim
plaintiff Collection XliX Ltd. in the above-referenced action. We write on behalf of all counsel
to request the Court's approval of a further 60-day extension of the discovery end-date and the
rescheduling of other current remaining pre-trial deadlines originally set forth in the Court's
scheduling order dated April12, 2018 (ECF Doc. 30), as detailed below.

      By Order dated September 4, 2018 (ECF Doc. 33), the Court granted the parties' joint
August 31, 2018 letter motion (ECF Doc. 32), extending by 60 days the discovery end-date (to
November 27, 2018) and other pre-trial deadlines.

       At the parties' joint request, the Court further extended these deadlines by 30 days by
Order dated November 6, 2016 (ECF Doc. 35) to accommodate the appearance of foreign
nationals for deposition.

        The parties already have exchanged many thousands of pages of documents and
conducted five depositions. Plaintiff has requested to depose additional fact witnesses, and the
parties require additional time for expert discovery and to insure completion of document
disclosure. In light of the year-end holidays and the parties' diligent efforts to accommodate
witnesses' schedules, we respectfully request a further extension of the discovery end-date (now
          Case 1:17-cv-07374-DAB Document 36 Filed 12/20/18 Page 2 of 2
Hon. Deborah A. Batts
No. 1:17-cv-07374-DAB
December 20,2018
Page2

December 27, 2018) and all current remaining pre-trial deadlines set forth originally in the
Court's April12, 2018 scheduling order, as follows:

       Discovery Deadline: 2/26/2019

       Deadline to Notify Regarding Dispositive Motion: 3/29/2019

       Proposed Requests to Charge and Proposed Voir Dire Due: 5/24/2019

       Joint Pre-trial Statement ("JPTS") Due: 5/24/2019

       Memoranda of Law Addressing Issues in JPTS Due: 5/24/2019

       Responsive Memoranda Due: 6/7/2019

The proposed extended deadlines beyond that for notifying the Court regarding dispositive
motions are necessitated by defendants' counsel's observance ofPassover (April19 through
April27, 2019), and the undersigned's absence :from the country :from April18 through Apri129,
2019.

       We thank the Court for its continued courtesies in this matter.




cc: Gerry Silver, Esq. (via ECF)
